Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



AMERICAN SAFETY CASUALTY
INSURANCE COMPANY,


                                    Appellant,

v.

R & A CONSULTANTS CORP.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00005-CV

Appeal from
 205th District Court

of El Paso County, Texas

(TC # 2005-2558)




MEMORANDUM OPINION


	Pending before the Court is Appellant's motion to dismiss the appeal with prejudice pursuant
to Tex.R.App.P. 42.1 because the parties have settled all matters in controversy.  Further, Appellant
requests that we expedite issuance of the mandate.  We grant the motion and dismiss the appeal with
prejudice.  Further, we grant the request to expedite the mandate.  Pursuant to the parties' agreement,
we assess costs against the party incurring same.  See Tex.R.App.P. 42.1(d).

April 19, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.